DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected a device for removing bone from a glenoid along with Species A (Figs. 8-17) and Species X (Figs. 32-39) in the reply filed on January 13, 2020.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 is a limitation that has already been somewhat claimed in line 6 of claim 17. 
Appropriate correction may be required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26, and 28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires a guide post to extend from the reaming head. However, from the specification and the drawings (Figs. 37-38; PGpub paragraph [0095]) it seems that the guide post (428) is extending from the guard member and not the head. Claim 26 goes on to say it is on a different component from the reaming head which is also confusing as to what is being claimed.
Claim 28 requires the rotatable driver coupler to comprise a spherical element, but looking at the Applicant’s specification there does not seem to be a spherical element (Figs. 38; PGpub paragraph [0097]). Note how element 432 is described as a generally sphere-shaped element. The coupler component seems to be shaped like a sphere but has an opening therethrough.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 21, 24, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolford et al. (US 2004/0097947; “Wolford”).
Wolford discloses a device (Figs. 1-10) capable of removing bone from a glenoid of a subject (abstract; Figs. 1-10), the device comprising: a handle (Fig. 9; 48, 38, or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolford et al. (US 2004/0097947; “Wolford”), in view of Williamson et al. (US 5800551; “Williamson”).
Wolford discloses the device as noted above.
However, Wolford does not disclose a guide post extending distally from the reaming head.
Williamson teaches a reaming device (Fig. 4B) that comprises a guide post (84) extending distally from a reaming head (80). Wherein the guide post is on a separate component from the reaming head (Fig. 4B; note how the guide post extends from a pole of the reaming head which is separate than the reaming surface). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the guide post, as taught by Williamson, to the device .

Allowable Subject Matter
Claims 2-7, 9-14, 18, 19, 23, and 29-33 are allowed.
Claim 2 is allowable for the reasons the Applicant has argued and there is not a way to interpret Wolford or any of the prior art in order to read on the claims.
Claim 23 is allowable over the prior art because it requires a guard member along with all the features of claim 17. Wolford was used to teach the limitations of claim 17, but Wolford fails to teach a guard member as required by claim 23. It does not seem obvious to combine any type of guard member to Wolford to teach all the limitations required by claim 23.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775